DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendment to claim 1. The Examiner has added a new obviousness-type double patenting rejection over U.S. Patent 11,220,390. Therefore, this rejection is non-final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 3, 7, & 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al. (US 2006/0014022 A1), in view of Tsai (U.S. Patent No. 6,555,190 B1) and Mizutani (US 2015/0125676 A1).
With regard to claim 1, Kendig et al. teach a multilayer laminate film for a blister package comprising a fluoropolymer layer, a layer formed of a polyester material, such as polyethylene terephthalate (paragraphs [0007] & [0010]) (Applicant’s “substrate”), and an adhesive composition (Applicant’s “intermediate layer”) joining (“functioning as an adhesive agent layer that bonds”) the fluoropolymer layer and the polyester layer (“substrate”) (paragraph [0007]).
The thickness of the PCTFE layer (fluororesin layer) from about 0.7 to about 1.0 mil (17.78 µm – 25.4 µm) (paragraph [0069]), which overlaps with Applicant’s claimed range of 20 – 150 µm. The thickness of the adhesive layer (“intermediate layer”) is preferably between about 10 – 40 µm or about 15 – 30 µm thick (paragraph [0090]), which is within Applicant’s claim range of 5 µm or more and 50 µm or less.
Kendig et al. do not teach the thickness of the substrate or the total thickness of the film.
Tsai teaches a multilayered film for a blister package comprising a polyester substrate layer, an intermediate adhesive layer, and a PCTFE layer (Col. 2, Lines 40 – 49). Each layer of the film, including the polyester substrate, is 12.7 µm to 254 µm, which includes Applicant’s claimed range of 50 – 200 µm (Col. 6, Lines 15 – 27). This thickness range allows the film to be readily flexible at room temperature (Col. 6, Lines 28 – 33).
Therefore, based on the teachings of Tsai, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the polyester (PET) substrate taught by Kendig et al. with a thickness of 12.7 – 254 µm in order for the multilayer film to be readily flexible at room temperature for the intended use of blister packaging.
When considering the references of Kendig et al. and Tsai teaches in combination, the total thickness of the multilayer film is less than 400 µm.
The adhesive composition contains (i) a blend of polyolefins (paragraph [0040]), such as linear low-density polyethylene (LLDPE) (paragraph [0032]), and maleic anhydride polyolefins, such as polyethylene (paragraphs [0032] & [0039]).
Kendig et al. do not teach the water vapor permeability of the laminate.
Mizutani teaches the water vapor barrier (permeability) property of the packaging material is optimizable by adjusting the thickness ratio of fluororesin film and the intermediate layer (paragraph [0092]).
The prior art teaches varying the thickness of the resin layers would effect the water vapor transmittance (permeability).  Therefore, absent a showing of criticality, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness of each layer within the laminate taught by Tsai through routine experimentation in order to obtain a desirable water vapor permeability.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The references cited above fail to teach the upper yield point stress is 1,500 N/cm2 or more.
However, the combination of references cited above teach the same structure and composition as the multilayered film taught in Applicant’s specification, as shown in the table below.

Applicant’s specification
Cited prior art
PCTFE (P0035)
Thickness 20 – 150 µm (P0036)
Taught by Kendig et al., as discussed above
Linear low-density polyethylene (LLDPE) and Maleic anhydride-modified polyethylene (P0025 - 0032)
 (P0025 - 0032)
Thickness 5 – 50 µm (P0034)
Taught by Kendig et al., as discussed above.
The thickness of the adhesive layer is preferably between about 10 – 40 µm or about 15 – 30 µm thick (paragraph [0090]).
PET (P0015)
Thickness 50 – 250 µm (P0017)
Taught by Kendig et al., as discussed above.
Substrate thickness taught by Tsai, as discussed above.


Applicant provides no example which do not meet the claimed upper yield point stress and teaches the value of the upper yield point stress can be controlled through material selection and thickness (specification, paragraph [0012]).
Thus, the teachings of the references cited above would encompass a film with the same properties as the film of the present application including an upper yield stress of 1,500 N/cm2 or more.

With regard to claim 2, Kendig et al. teach the a (second) adhesive may be used to join the PCTFE layer to a second substrate (paragraphs [0019] & [0070]).
With regard to claim 3, Kendig et al. teach the fluorine-based resin layer is polychlorotrifluoroethylene (PCTFE) (paragraph [0010]).
With regard to claim 7, see the discussion of claim 1 above.
With regard to claims 9 – 10, Kendig et al. teach the multilayer structure forms a blister pack (a press-through packaging material) (paragraphs [0009] & [0097]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al., Tsai, & Mizutani, as applied to claim 2 above, and further in view of Armour et al. (U.S. Patent No. 3,169,936).
With regard to claim 8, Kendig et al. teach the adhesive composition (ii) may comprise a polyolefin, such as maleic anhydride polyolefin (e.g. polypropylene (paragraph [0035]) (paragraph [0039]), combined with a blend of tackifiers (paragraph [0052]), such a polybutadiene having a molecular weight of 500 – 5000 (paragraph [0045]), and a styrene-butadiene copolymer (Applicant’s “copolymer of aromatic olefin-aliphatic olefin”) (paragraph [0044]).
Kendig et al. do not teach the polybutadiene tackifier is epoxydized.
Armour et al. teach adhesives comprising epoxidized polybutadiene resin. Epoxidized polybutadiene resinous compositions have high strength adhesive bonds resistant to both heat and organic solvents, and can be applied to a wide variety of substrates (Col. 1, Line 68 – Col. 2, Line 12).
Therefore, based on the teachings of Armour et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to epoxidize the polybutadiene tackifier resin taught by Kendig et al. for forming a high strength adhesive resistant to both heat and organic solvents.
The references cited above fail to teach the upper yield point stress is 1,500 N/cm2 or more, as required by claim 1 above.
However, the combination of references cited above teach the same structure and composition as the multilayered film taught in Applicant’s specification, as shown in the table below.

Applicant’s specification
Cited prior art
PCTFE (P0035)
Thickness 20 – 150 µm (P0036)
Taught by Kendig et al., as discussed above
Maleic anhydride-modified PP, epoxydized polybutadiene, copolymer of aromatic olefin-aliphatic olefin (P0025 - 0032)
Thickness 5 – 50 µm (P0034)
Kendig et al. teach the maleic-anhydride modified PP, polybutadiene and copolymer of aromatic olefin-aliphatic olefin, as discussed above.
The thickness of the adhesive layer is preferably between about 10 – 40 µm or about 15 – 30 µm thick (paragraph [0090]).
Armour et al. teach adhesives comprising epoxidized polybutadiene resin
PET (P0015)
Thickness 50 – 250 µm (P0017)
Taught by Kendig et al., as discussed above


Applicant provides no example which do not meet the claimed upper yield point stress and teaches the value of the upper yield point stress can be controlled through material selection and thickness (specification, paragraph [0012]).
Thus, the teachings of the references cited above would encompass a film with the same properties as the film of the present application including an upper yield stress of 1,500 N/cm2 or more.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 7, & 9 – 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 & 10 – 12 of U.S. Patent 11,203,475 (previously copending Application No. 16/493,757), in view of Kendig et al. (US 2006/0014022 A1) and Tsai et al. (US 2003/0008152 A1).
With regard to claim 1, U.S. Patent 11,203,475 claims a laminate comprising a substrate layer, an intermediate layer, and a fluorine-based resin layer in that order (‘475 claim 1), wherein the laminate has a water vapor permeability of 0.5 or less (‘475 claim 5), an upper yield stress of 1,500 N/cm2 or more (‘475 claim 1). The thickness of the intermediate layer is 10 µm or more and 30 µm or less (‘475 claim 6), which is within Applicant’s claimed range of 5 µm or more and 50 µm or less.
	While the claims of U.S. Patent No. 11,203,475 do not explicitly claim the intermediate layer functions as an adhesive layer, Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can be used as a dictionary to learn the meaning of a term in a patent claim.” Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraph [0010] of the specification which discloses “The intermediate layer 10 functions as an adhesive agent layer that bonds the fluorine-based resin layer 11 and the substrate 12…” Therefore, it would have been obvious to one of ordinary skill in the art to use the intermediate film as an adhesive layer and thereby arrive at the present invention.
	U.S. Patent 11,203,475 claims the intermediate layer “contains linear low-density polyethylene and maleic anhydride-modified polyethylene, or contains an acid-modified polyolefin resin, epoxidized polybutadiene, and an elastomer resin,” but does not explicitly claim the intermediate layer “consists essentially of” said polymers. 
However, MPEP 2163.II.A.1 states:
"By using the term ‘consisting essentially of,’ the drafter signals that the invention necessarily includes the listed ingredients and is open to unlisted ingredients that do not materially affect the basic and novel properties of the invention. A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."); see also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963).”

Applicant’s claims and specification lacks a clear indication of what the basic and novel characteristics are. Therefore, Applicant’s amendment of “consisting essentially of” is construed as the equivalent to “comprising.” 
As previously discussed, the U.S. Patent 11,203,475 claims an intermediate layer contains linear low-density polyethylene and maleic anhydride-modified polyethylene, or contains an acid-modified polyolefin resin, epoxidized polybutadiene, and an elastomer resin (claim 1).
U.S. Patent 11,203,475 does not claim the substrate is a polyester-based resin selected from the group consisting of polyethylene terephthalate, polyethylene isophthalate, and polybutylene terephthalate.
Kendig et al. teach a multilayer laminate film for a blister package comprising a fluoropolymer layer, a layer formed of a polyester material, such as polyethylene terephthalate (paragraphs [0007] & [0010]) (Applicant’s “substrate”), and an adhesive composition (Applicant’s “intermediate layer”) joining (“functioning as an adhesive agent layer that bonds”) the fluoropolymer layer and the polyester layer (“substrate”) (paragraph [0007]). Polyester-based layers, such as PET, can be used to provide bulk to the structure, providing high clarity and formability (paragraph [0098]).
Therefore, based on the teachings of Kendig et al., it would have been obvious to one of ordinary skill in the art to use a polyester-based layer, such as PET, for the substrate layer of the blister packaging claimed by U.S. Patent 11,203,475 for providing high clarity and formability to the structure.
U.S. Patent 11,203,475 does not claim the thickness of the substrate layer or fluorine-based layer. 
Tsai et al. teach a barrier film used for blister (press through) packaging (paragraph [0040]) comprising at least one layer of fluoropolymer, such as PCTFE, a layer of cyclic olefin polymer (Applicant’s “substrate”), and an intermediate adhesive layer.  The layer of PCTFE has a thickness of about 25 µm, and the water vapor transmission (permeation) of the film was 0.009 g/100 in2/day at 37.8°C and 100% RH (Example 3, paragraphs [0030]-[0032]), which is equivalent to 0.1395 g/m2/24 hours. The layer of cyclic olefin polymer (Applicant’s “substrate”) preferably has a thickness of about 1.3 µm to about 2540 µm, more preferably about 1.3 µm to about 1270 µm. These thicknesses are preferred for providing a readily flexible film (paragraph [0024]).
Therefore, based on the teachings of Tsai et al., it would have been obvious to one of ordinary skill in the art to form the fluorine-based resin layer to a thickness of about 25 µm to achieve a desirable water vapor transmission (permeation) of 0.1395 g/m2/24 hours for blister (press through) packaging. Additionally, it would have been obvious to one of ordinary skill in the art to form a substrate on the opposing side of the adhesive from the fluorine-based resin layer in a film for blister packaging with a thickness in the range of about 1.3 µm to about 1270 µm for providing a flexible film.

With regard to claim 2, U.S. Patent 11,203,475 claims a second intermediate layer and a second substrate layer on a surface of said fluorine-based layer opposite to a surface of said intermediate layer
With regard to claim 3, U.S. Patent 11,203,475 claims a fluorine-based resin layer containing polychlorotrifluoroethylene (PCTFE) (‘475 claim 2)
With regard to claim 7, U.S. Patent 11,203,475 claims said first and second intermediate layer contains a polyethylene-based resin and a modified polyethylene-based resin (‘475 claim 1). 
With regard to claims 9 – 10, U.S. Patent 11,203,475 claims the laminate used for blister or press-through packaging (‘475 claims 6 – 7).
This is a provisional nonstatutory double patenting rejection.

Claims 1 – 3, 7, & 9 – 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3 – 4 of U.S. Patent 11,220,390 (previously copending Application No. 16/478,209), in view of Takeda et al. (US 2017/0320304 A1).
With regard to claim 1, U.S. Patent 11,220,390 claims a laminate comprising a substrate layer, an intermediate layer, and a fluorine-based resin layer in that order (‘370 claim 1), wherein the laminate has a water vapor permeability of 0.5 g/m2/24 hours or less (‘390 claim 1). An intermediate layer consists of a linear low-density polyethylene and maleic anhydride-modified polyethylene (‘390 claim 1) and has a thickness of 5 µm or more and 50 µm or less (‘390 claim 1). The substrate is a polyester-based resin selected from the group consisting of polyethylene terephthalate, polyethylene isophthalate, and polybutylene terephthalate (‘390 claim 1), and has a thickness of 45 – 100 µm, which overlaps with Applicant’s claimed range of 50 – 200 µm. The fluorine-based layer has a thickness of 40 – 150 µm (‘390 claim 1), which is within Applicant’s claimed range of 20 – 150 µm.
	While the claims of U.S. Patent No. 11,220,390 do not explicitly claim the intermediate layer functions as an adhesive layer, Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can be used as a dictionary to learn the meaning of a term in a patent claim.” Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraph [0010] of the specification which discloses “The intermediate layer 10 functions as an adhesive agent layer that bonds the fluorine-based resin layer 11 and the substrate 12…” Therefore, it would have been obvious to one of ordinary skill in the art to use the intermediate film as an adhesive layer and thereby arrive at the present invention.
U.S. Patent No. 11,220,390 does not teach an upper yield stress of 1,500 N/cm2 or more.
Takeda et al. teach a method of pre-extending a stretchable laminate at a temperature less than the melting point of any elastomer or olefin-based resin present in the laminate for improving elastic performance of the stretchable laminate (i.e. a high upper yield stress) (paragraphs [0043] – [0046] & [0092] – [0098]).
Therefore, based on the teachings of Takeda and absent a showing of criticality with respect to methods of stretching/orientation a laminate (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the method of stretching/orientation a laminate (e.g. pre-stretching) under various temperatures through routine experimentation in order to achieve the desired elastic properties (i.e. upper yield point stress).  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 2, U.S. Patent 11,220,390 claims a second intermediate layer and a second substrate layer on a surface of said fluorine-based layer opposite to a surface of said intermediate layer (‘390 claim 1).
With regard to claim 3, U.S. Patent 11,220,390 claims a fluorine-based resin layer containing polychlorotrifluoroethylene (PCTFE) (‘390 claim 1)
With regard to claim 7, U.S. Patent 11,220,390 claims said first and second intermediate layer contains a polyethylene-based resin and a modified polyethylene-based resin (‘390 claim 1). 
With regard to claims 9 – 10, U.S. Patent 11,220,390 claims the laminate used for blister or press-through packaging (’390 claims 3 – 4).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant argues, “…Kendig describes that the composition comprises the tackifying resin in addition to the ethylene copolymer and the polyolefin as an essential component. Kendig also describes that a two-layer film has a layer of PCTFE from about 0.7 to about 1.0 mill thick and a layer of the composition from about 0.2 to about 1.0 mill thick, while the three-layer structure has 9 mill of a PET layer, 0.02 to 0.05 mill (=0.508 to 1.27 µm) of a tie layer, and 0.9 mil of a PCTFE layer. It is apparent that Kendig differs from the at least one embodiment of the instant application in the specific composition and thickness of the tie layer. Therefore, it is not expected that the properties of the at least one embodiment of the instant application would be satisfied by or inherent in Kendig” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant has amended claim 1 to remove the term “contains” and replace this word with the phrase “consisting essentially of…” 
MPEP 2163.II.A.1 states (emphasis added in boldface):
"By using the term ‘consisting essentially of,’ the drafter signals that the invention necessarily includes the listed ingredients and is open to unlisted ingredients that do not materially affect the basic and novel properties of the invention. A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."); see also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963).”

Applicant’s claims and specification fail to teach a clear indication of what the basic and novel characteristics actually are. Therefore, Applicant’s claim 1 amendment “consisting essentially of…” is construed to be equivalent to “comprising.”
In view of this interpretation of claim 1, Applicant’s claim 1 allows for the presence of ethylene copolymer and the polyolefin in the intermediate layer taught by Kendig et al. In order to overcome the rejection, Applicant would need to amend “consisting essentially of…” to “consisting of…”
Second, Applicant’s reference to a two layer film and a three layer film are specific working examples of Kendig et al. However, the broader teaching of the reference clearly teaches an adhesive layer between the PCTFE layer and the PET layer, wherein the thickness of the adhesive layer is preferably between about 10 – 40 µm or about 15 – 30 µm thick (paragraph [0090]).

Applicant argues, “Tsai describes that the thickness of each of the halopolymer and naphthalene containing polymer layers is most preferable from about 0.50 mils (12.7 µm) to about 10 mils (254 µm), while Example 2 provides the three layer film having a overall thickness of 36 µm, where the PCTFE layer alone is 9 µm, the PEN layer is about 16 µm and the tie resin is about 11 µm, which shows excellent moisture barrier improvement. Furthermore, Tsai describes that a multilayer film, which is stable environmentally due to excellent moisture protection and chemical resistance provided by PCTFE, can be produced by a combination of PEN polymer layer and a PCTFE layer. Therefore, one of ordinary skill in the art would have changed ‘amorphous polyethylene terephthalate (APET’ or ‘crystalline polyethylene terephthalate (CPET)’ of Kendig into ‘poly(ethylene napthalate)(PEN)’ in Tsai, in order to improve moisture protection and chemical resistance as shown in Tsai” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, a reference is not limited to the teachings of a specific working example. Therefore, the composition of the substrate and thickness therefore for Tsai’s Example 2 does not limit the teachings of the overall reference.
Tsai et al. was cited to cure the deficiency of Kendig et al., who failed to teach the thickness of the substrate or the total thickness of the film.
As discussed above, Tsai teaches a multilayered film for a blister package comprising a polyester substrate layer, an intermediate adhesive layer, and a PCTFE layer (Col. 2, Lines 40 – 49). Each layer of the film, including the polyester substrate, is 12.7 µm to 254 µm, which includes Applicant’s claimed range of 50 – 200 µm (Col. 6, Lines 15 – 27). This thickness range allows the film to be readily flexible at room temperature (Col. 6, Lines 28 – 33).
Second, the moisture protection and chemical resistance does not have any relevance to the motivation for one of ordinary skill in the art to form a polyester substrate of a particular thickness. However, Tsai et al. teach the thickness of the polyester substrate is directly related to the flexibility of the film at room temperature. Therefore, based on the teachings of Tsai et al., one of ordinary skill in the art would form the polyester substrate taught by Kendig et al. to a thickness in the range of 12.7 µm to 254 µm to achieve the desired flexibility of the laminate at room temperature.

Applicant argues, “Mizutani describes that a desirable water vapor barrier water effect is obtained by controlling the thickness ratio (Tc/Tb between the thickness (Tc) of the fluororesin film (C) and the thickness (Tb) of the stretched vinyl alcohol resin film (B). However, Mizutani describes the stretched vinyl alcohol resin film (B) as an essential component. Furthermore, Mizutani describes that a laminate produced by providing a stretched vinyl alcohol resin film between a base film and a fluororesin film is excellent in gas barrier property and the laminate having no stretched vinyl alcohol resin film (B) was inferior in water vapor barrier property. Therefore, one of ordinary skill in the art would have provided a ‘stretched vinyl alcohol resin film’ of Mizutani between the PET layer and the PCTFE layer of the laminate described in Kendig, in order to obtain excellent gas barrier property as shown in Mizutani” (Remarks, Pgs. 12 – 13).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Kendig et al. teach the composition of the layers, but do not teach the water vapor permeability of the laminate.
Mizutani was cited for the specific teaching that the water vapor barrier (permeability) property of the packaging material is optimizable by adjusting the thickness ratio of fluororesin film and the intermediate layer (paragraph [0092]). Therefore, it would have been obvious to adjust the thickness of the fluororesin film and the intermediate layer taught by Kendig et al. to achieve the desired water vapor barrier property.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Armour merely describes a contact adhesive comprising an epoxidized polybutadiene resin. Therefore, it would not have been obvious to one of ordinary skill in the art to conceive at least one embodiment of the instant application which does not require a tackifying resin (an essential component of Kendig), a combination of a PEN polymer layer and a PCTFE layer (an essential feature of Tsai), and a stretching vinyl alcohol resin film (an essential component of Mizutani) from the prior art, i.e., a combination of a Kendig, Tsai, Mizutani, and Armour, and the effects of the at least one embodiment of the instant application would not have been predictable to one of ordinary skill in the art. Thus, Armour does not rectify the deficiencies of Kendig, Tsai, and Mizutani” (Remarks, Pg.14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant admits Armour teaches an adhesive comprising an epoxidized polybutadiene. Therefore, based on the teachings of Armour et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to epoxidize the polybutadiene tackifier resin taught by Kendig et al. for forming a high strength adhesive resistant to both heat and organic solvents.
Second, Applicant does not require an adhesive without a tackifying resin.
Third, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tsai, Mizutani, and Armour each teach a clear motivation to modify the adhesive composition taught by Kendig et al. for the desirable benefits taught by the references.

Applicant argues, “Applicant believes that claims 1 – 3, 7, 9, and 10 of the instant application are patentably distinct from claims 1 – 8 and 10 – 12 of the instant application in view of Tsai2 because none of claims 1 to 7 (after renumbered) of US Patent No. 11,203,475 recites the technical feature ‘said substrate layer comprises a polyester-based resin selected from the group polyethylene terephthalate, polyethylene isophthalate, and polybutylene terephthalate,’ in claim 1 of the instant application. Therefore, Tsai2 describes that a cyclic olefin homopolymer or copolymer should be used as a substrate layer in order to obtain a multilayer film having a high moisture barrier property, see Tsai2 at claim 1 and paragraphs [0002], [0007], and [0008]” (Remarks, Pg. 15).
EXAMINER’S RESPONSE: Applicant’s arguments with respect to the rejection(s) of the pending claims under 35 U.S.C. 101 for obviousness-type double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kendig et al. Therefore, this rejection is non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        
/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781